Section 9 of Art. VI and Section 26, Art. III, constitutes ample constitutional authority to make one who voluntarily enters a primary ineligible to be voted for or elected to office at the following general election, when he has violated statutory regulations controlling primary elections. Such ineligibility to be elected might be made one of the "adequate" penalties which Section 26 of Art. III specifically authorizes the Legislature to provide in order to insure observance to what may be termed a legislative code for fair competition in politics. The penalty which the Legislature may impose for violation of the primary law can be made "adequate" and if the only "adequate" penalty is to render the violator ineligible to be elected at the subsequent general election *Page 459 
of which the primary is merely a preparatory step, a penalty of that kind may be imposed, as well as the lesser penalty of forbidding names to be printed on the ballots. But in this case the statute does not go that far. It merely provides for keeping names off primary and general election tickets without imposing ineligibility.